Title: [Diary entry: 26 September 1788]
From: Washington, George
To: 

Friday 26th. Thermometer at 63 in the morning—78 at Noon and 73 at Night. Clear morning with little or no Wind—So. Et. afterwards with appearances of Rain in the evening which went off by the winds shifting to the No. Wt. Rid to all the Plantations. In the Neck—Six plows only were at Work. All the other hands were engaged about the Fodder. At Muddy hole—The three Plows belonging here were at Dogue run and the other hands at the Mansion house about the Fodder whh. would be compleated this Night. At Dogue run—French’s and the Ferry the same work as usual both with the Plows and Hoe People was going on. Mr. & Mrs. Crawford (of Maryland) who came here on Wednesday evening went away this Morning after breakfast.